CIPRIANI, J.,
Defendant, Hertz Corporation, had reported one of its rental vehicles stolen. It was retrieved but defendant is accused of failing to take reasonable steps to notify the police. As a result, plaintiffs, who rented the vehicle from defendant were thereafter arrested.
Defendant in his preliminary objections argues that plaintiff has failed to state a cause of action in that there can be no recovery for negligently inflicting mental distress. While no such tort is recognized in Pennsylvania, plaintiffs’ complaint is clearly one for false arrest. Defendant’s contentions should more appropriately be asserted at time of trial, particularly with regard to issue of damages.
ORDER
And now, December 9, 1974, it is ordered that defendant’s preliminary objections to plaintiffs’ complaint are dismissed and defendant is hereby given 20 days to plead to the said complaint.